   Case: 4:20-cr-00456-SRC-SPM Doc. #: 4 Filed: 08/27/20 Page: 1 of 2 PageID #: 6


                                   UNITED STATES DISTRICT COURT                               FILED
                                   EASTERN DISTRICT OF MISSOURI
                                         EASTERN DIVISION                                  AUG 27_2020·
                                                        )                                U. S. DISTRICT COURT
   UNITED STATES OF AMERICA,                                                           EASTERN DISTRICT OF MO
                                                        )                                       ~T. LOUIS
                           Plaintiff,                   )
                                                        )
   v.                                                   )
                                                        )
                                                              4:20CR456 SRC/SPM
   ZYREN TURNAGE,                                       )
                                                        )
                           Defendant.                   )

                       MOTION FOR PRETRIAL DETENTION AND HEARING

          Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

  United States Attorney for the Eastern District of Missouri, and Michael K. Hayes, Special

  Assistant United States Attorney for said District, and moves the Court to order defendant detained

  pending trial, and-further requests that a detention hearing be held three (3) days from the date of

  defendant's initial appearance before the United States Magistrate pursuant to Title 18, United

  States Code, Section 3141, et seq.

         As and for its grounds, the Government states as follows:

  1.     The defendant is charged with Felon in Possession of a Firearm, in violation of 18 U.S.C. §

  922(g)(l ), an offense for which a maximum 10-year imprisonment is prescribed under Title 18.
                              '
  2.     According to St. Louis Metropolitan Police Department complaint number 20-029377, on

  July 6, 2020, an SLMPD officer observed a vehicle travel through a red light at a downtown St.

  Louis intersection. The officer engaged brief pursuit with lights and sirens, but desisted after it

, became clear the suspect vehicle was not stopping. After disengaging pursuit, the officer observed

  the vehicle travel through another red light and cause an accident at the intersection of Market

  Street and 81h Street. Defendant fled on foot, and was found a short distance away, hiding in a

  bush, with a magazine filled with 9mm ammunition. A firearm was recovered from the suspect

  vehicle, and is described as an SCCY Industries 9mm semi-automatic pistol. It was found without
Case: 4:20-cr-00456-SRC-SPM Doc. #: 4 Filed: 08/27/20 Page: 2 of 2 PageID #: 7



its magazine. Defendant was Mirandized and asked whether he had a firearm on his person. He

responded that the firearm was in the vehicle. The magazine on Defendant's person matched the

firearm in the vehicle.

3.      Defendant's criminal history began at a young age, and includes convictions for Armed

Home Invasion, Burglary, Theft, Aggravated Battery with a Firearm, Felon in Possession of a

Firearm, and Felony Property Damage. His criminal history, and the nature and circumstances of

the offense charged, indicate that defendant poses a serious danger to the community if released.

4.      Due to the weight of the evidence against defendant and defendant's history and

characteristics, there is a serious risk that the defendant will flee.

        WHEREFORE, there are no conditions or combination of conditions that will reasonably

assure defendant's appearance as required and the safety of any'other person and the community

and the Government requests this Court to order defendant detained prior to trial, and further to

order a detention hearing three (3) days from the date of defendant's initial appearance.



                                                         Respectfully submitted,

                                                        JEFFREY B. JENSEN
                                                        United States Attorney

                                                        Isl Michael K. Hayes
                                                        MICHAEL K. HAYES, #61395(MO)
                                                        Special Assistant United States Attorney
                                                        Thomas F. Eagleton Courthouse
                                                        111 South Tenth Street, 20th Floor
                                                        St. Louis, Missouri 63102
                                                        (314) 539-2200
                                                        Michael.Hayes2@usdoj.gov
